COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


GLENDA D. CLENDENIN
                                                 MEMORANDUM OPINION *
v.   Record No. 2714-97-3                            PER CURIAM
                                                   APRIL 14, 1998
MOUNTAIN EMPIRE OLDER CITIZENS, INC.
 AND NATIONAL ALLIANCE FOR RISK
 MANAGEMENT SERVICE GROUP


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (James Michael Shull, on brief), for
           appellant.

           (S. Vernon Priddy, III; Sands, Anderson,
           Marks & Miller, on brief), for appellees.



     Glenda D. Clendenin ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that she

was not totally disabled after July 15, 1996 as a result of her

compensable February 28, 1996 injury by accident.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant proved she

remained totally disabled after July 15, 1996, the commission's

findings are binding and conclusive upon us.      See Tomko v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     In denying claimant an award of temporary total disability

benefits subsequent to July 15, 1996, the commission found as

follows:
           Dr. [Kenneth D.] Kiser reported continuing
           disability until his evaluation on May 14,
           1996. The May 14 office note mentions
           physical therapy, and the records contain a
           referral to therapy. The office note of June
           11, 1996, states that the claimant is being
           followed by physical therapy. The referral
           to therapy by Dr. Kiser during this time
           period implies that he may have felt that she
           was disabled. However, at the time of the
           claimant's evaluation on July 15, 1996, he
           reported that: "Back pain is markedly
           improved . . . [.]" The lumbosacral exam was
           reported normal, and the neurological exam
           was reported intact. Again, there was no
           indication of disability. By July 15, there
           does not appear to be a reasonable basis upon
           which to find that the claimant was still
           totally disabled from employment. The
           claimant stated that she had not sought any
           employment.

     Based upon Dr. Kiser's medical records, the commission could

reasonably conclude that claimant was not totally disabled after

July 15, 1996 as a result of her compensable back injury.   No

evidence showed that claimant made any effort to market her work

capacity after that date.   Accordingly, we cannot say as a matter

of law that claimant's evidence sustained her burden of proving

entitlement to an award of temporary total disability benefits

after July 15, 1996.

     For these reasons, we affirm the commission's decision.



                                 2
    Affirmed.




3